Citation Nr: 0943729	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-38 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
hand injury.

2.  Entitlement to service connection for residuals of a left 
hand injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to April 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that decision, the RO denied the 
Veteran's petition to reopen his claim for service connection 
for residuals of a left hand injury.  Regardless of the RO's 
actions, the Board must initially determine whether new and 
material evidence has been submitted.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

In April 2009, the Veteran testified at a hearing before the 
undersigned using video-conferencing technology; a transcript 
of that hearing is of record.

The Board's decision granting the petition to reopen is set 
forth below.  The reopened claim for service connection for 
residuals of a left hand injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1980 decision, the RO denied the Veteran's 
claim for service connection for residuals of a left hand 
injury.  The Veteran did not appeal this decision.

2.  Evidence received since the April 1980 decision relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for residuals of a left hand injury.




CONCLUSIONS OF LAW

1.  The April 1980 decision that denied the claim for service 
connection for residuals of a left hand injury is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the April 1980 decision is new 
and material and the claim for service connection for 
residuals of a left hand injury is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

However, as the Board is granting the petition to reopen the 
claim for service connection for residuals of a left hand 
injury, the petition is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 
367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Analysis

Generally, a claim which has been denied in a final 
unappealed rating decision may not thereafter be reopened and 
allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

For applications to reopen received after August 21, 2001, 
new evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In April 1980, the RO denied the Veteran's claim for service 
connection for residuals of a left hand injury. The Veteran 
was notified of this denial but did not appeal.  Therefore, 
this denial became final.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.  The RO's denial was based on the fact that 
the available records did not show that the Veteran received 
treatment for the claimed disability during service and the 
disability was not recorded in the separation examination 
report.  The evidence before the RO included an April 1969 
service treatment record that indicated the Veteran got his 
hand caught in a tank hatch.  The Veteran's February 1980 
claim indicated that he had injured his left hand.  There was 
no indication of what, if any, residuals he suffered from 
such an injury.

Since the April 1980 denial, the Veteran has submitted a copy 
of this treatment record, which is not new evidence.  
However, the Veteran also testified during the hearing that 
catching his hand in the tank hatch caused broken fingers, 
bleeding and scarring.  The Veteran also submitted a diagram 
showing scarring of three fingers on his hand.  The Veteran's 
representative indicated during the hearing, in response to 
questions, that there were scars that appeared to be due to 
trauma, and that they were irregular and looked like puncture 
wounds.

Given that the basis for the prior denial was a lack of 
indication of residual symptoms of a left hand injury during 
service, and the evidence since the denial includes competent 
lay testimony that there was treatment and residuals during 
service, the Board finds that this new evidence relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating it.  
Moreover, at the time of the prior denial, there was no 
evidence of a current left hand disability, but the lay 
testimony of the Veteran and his representative indicates 
that he has scarring.  Reopening of the claim is therefore in 
order.


ORDER

The claim for service connection for residuals of a left hand 
injury is reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). The evidence of a link between current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon, 20 Vet. App. 
79, 83 (2006). The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.

As noted, there is lay evidence of current symptoms of a left 
hand disability, an in-service left hand injury, and 
continuity of symptomatology.  The Veteran is competent to 
testify as to each of these matters, and the Veteran's 
representative was competent to describe the scars he 
observed during the hearing.  Thus, as there is evidence of 
current left hand scars and symptoms of other left hand 
disability, which may be associated with an in-service left 
hand injury, but the evidence is insufficient to decide the 
claim, a remand is warranted for a VA examination as to the 
nature and etiology of the Veteran's current left hand 
disability.

In addition, the Veteran testified during the Board hearing 
that he was placed on light duty because of his left hand 
injury.  The Veteran's service personnel records have not 
been sought or obtained. As these records are in the custody 
of a Federal agency and may contain information relevant to 
the Veteran's claim, these records should be requested.

Accordingly, the claim for service connection for residuals 
of a left hand injury is REMANDED for the following action:

1.   Request the Veteran's service 
personnel records and associate them with 
the claims file or indicate why they 
could not be obtained.

2.  Schedule the Veteran for a VA 
examination as to the nature and etiology 
of his left hand disability.  All 
necessary tests should be conducted.

The claims file must be sent to the 
examiner for review.

The examiner should first identify any 
current disabilities of the left hand 
including, but not limited to, scars and 
fracture residuals.  Then, as to any 
identified disability, the examiner 
should state whether it is as least as 
likely as not (50 percent probability or 
more) that such disability is related to 
the Veteran's in-service left hand 
injury.

The examiner is advised that the Veteran 
is competent to report symptoms, 
treatment, and injuries, and that his 
reports must be taken into account in 
formulating the requested opinions.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


